IN THE SUPREME COURT OF PENNSYLVANIA


IN RE: EXTENSION OF TEMPORARY                : No. 322 Common Pleas Judicial
ASSIGNMENT OF PHILADELPHIA                   : Classification Docket
MUNICIPAL COURT JUDGES TO THE                :
COURT OF COMMON PLEAS OF THE                 :
FIRST JUDICIAL DISTRICT OF                   :
PENNSYLVANIA                                 :

                                           ORDER

PER CURIAM:



              AND NOW, this 4th day of December, 2014, pursuant to Article V, Section

10(a) of the Pennsylvania Constitution, we grant the Petitions of Sheila Woods-Skipper,

President Judge of the Court of Common Pleas of the First Judicial District of

Pennsylvania, for extension of the temporary assignment through February 15, 2016, of

the following Philadelphia Municipal Court Judges to the Court of Common Pleas of the

First Judicial District of Pennsylvania:

                     The Honorable Frank T. Brady
                     The Honorable James M. DeLeon
                     The Honorable Teresa Carr Deni
                     The Honorable Patrick F. Dugan
                     The Honorable William A. Meehan, Jr.
                     The Honorable Bradley K. Moss
                     The Honorable Marsha H. Neifield
                     The Honorable David C. Shuter
                     The Honorable Craig M. Washington